       Case 4:17-cv-00035-BMM Document 148 Filed 12/10/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

GARY L. QUIGG,
                                                    CV-17-35-GF-BMM
                          Plaintiff,

       vs.                                          ORDER ADOPTING FINDINGS
                                                    AND RECOMMENDATIONS
SHERIFF MIKE LINDER; ANGELA
NIESS, LPN; VICTORIA SCOTT, LPN;
CHRISTOPHER CARUSO, PA; and
FELICIA KELLY, RN,

                          Defendants.




      Gary L. Quigg (“Quigg”) filed a Second Amended Complaint against Mike

Lender, Angela Niess, Victoria Scott, Christopher Caruso, and Felicia (collectively

“Defendants”). Doc. 25. Quigg was incarcerated at the Yellowstone County

Detention Facility (“YCDF”) several times between 2015 and 2017. Doc. 147 1−2.

Quigg alleges that Defendants violated his Eighth and Fourteenth Amendment rights

be refusing to give him prescribed medications and attempting instead to give him

ineffective substances. Doc. 25 at 17.

      Quigg filed a Motion for Partial Summary Judgment. Doc. 104. Defendants

filed several Motions for Summary Judgment. Docs. 89, 94, 125. Defendant Kelly

filed a Motion to Compel. Doc. 123. Quigg filed a Motion to Strike the Motion to
       Case 4:17-cv-00035-BMM Document 148 Filed 12/10/20 Page 2 of 4



Compel. Doc. 129. Quigg filed a Motion to Strike. Doc. 141. Defendants Caruso,

Niess, and Scott filed a Motion to Strike Plaintiff’s Declaration Submitted in Support

of his Position in the Statement of Disputed Facts. Doc. 145. United States

Magistrate Judge John Johnston entered a Findings and Recommendations on these

motions. Doc. 147.

      Judge Johnston recommended that the Court grant Defendants’ Motions for

Summary Judgment, deny Quigg’s Motion for Summary Judgment, and dismiss the

case. Id. at 1. Judge Johnston denied the remaining motions as moot. Id. at 32−33.

      This Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.            28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that this Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). This Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if




                                             2
       Case 4:17-cv-00035-BMM Document 148 Filed 12/10/20 Page 3 of 4



this Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).

      No     party    filed   objections   to       Judge   Johnston’s   Findings   and

Recommendations.        The Court will review Judge Johnston’s Findings and

Recommendations (Doc. 147) for clear error. Rosling, 2014 WL 693315, at *3.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Judge Johnston correctly identified that Quigg failed to establish

any evidence that Defendants violated Quigg’s Fourteenth Amendment rights.

Quigg established at most that he had a differing opinion regarding his medical

treatment which proves insufficient to maintain a Fourteenth Amendment claim.

Doc. 147 at 32. The Court adopts Judge Johnston’s Findings and Recommendations

(Doc. 147) in full.

                                       ORDER

             Accordingly, IT IS ORDERED:

      1. Quigg’s Motion for Partial Summary Judgment (Doc. 104) is DENIED.

      2. Defendants’ Motions for Summary Judgment (Docs. 89, 94, 125) are

      GRANTED.

      3. The Clerk of the Court shall enter judgment and close this matter.




                                                3
Case 4:17-cv-00035-BMM Document 148 Filed 12/10/20 Page 4 of 4



4. The Clerk of the Court shall have the docket reflect that the Court certifies

pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure that

any appeal of this decision would not be taken in good faith.

      Dated the 9th day of December, 2020.




                                       4
